Title: Abigail Adams to Samuel B. Malcom, 18 May 1800
From: Adams, Abigail
To: Malcom, Samuel B.


				
					Dear Sir
					
						May 18 1800
					
				
				I received Yesterday your kind and Friendly Letter for which accept my thanks. the interest you have taken from the best of motives in what you conceive to be the happiness and prosperity of the Country is deserving well of it. when plans were so deeply lade so deliberately carried into Execution, names so well known & so dear to very many of the inhabitants of your state & city, Men whom

they consider to have grown grey in the service of their Country, were sit up in competition with young Men, and according to the account received not distinguished by their Education talents & Services— the Wonder to me is that the Majority in their favour was not much greater—Particuliarly as So many contending Parties, all Zealous were each opperating in its own way— the President is by some accused of leaning towards the British. whereas you may be assured my dear sir that there is not any party in the united states no not the Jacobins themselves, who are so jealous of him, or So bitter against him— they are jealous of our adjusting our quarrel with France. they are angry that we have dared to be at Peace with them without their permission they are jealous of our growing navy, of our increasing Wealth & population and of our form of Goverment— I will relate to you an anecdote, when the News of the Death of Genll Washington reachd England it was a subject much talkd of— Mr King put himself in full mourning & went to court neither his Majesty or either of his Ministers took the least notice of the event, whist the other the foreign Ministers of every other court were comeing up & condoling with mr King upon the occasion— He attended the Drawing Room of the Queen. the same silence was observed, which proves that it was a concerted plan, for however trivial these things may appear to the world those who know not the etiquet of courts.— with those who do they are considerd with much meaning and have great weight in the affairs of nations for the same reason you will not mention the source from whence you derive this intelligence. with regard to the Changes in the cabinet particularly in the office of state, if any Gentleman had a controversy to settle with his Neighbour, would he chuse to refer the decision it to a person known and avouedly hostile to the Parties; particuliraly if there was a degree of accrimony in their disposition, and a prejudice that prevented their Seeing objects in their true light? let people put this question to themselves— yet their may be no deficiency as it respects integrity or honour in this same person. no Mans feeling were more seriously put to the test upon the occasion of the late removal than the Presidents if Poppularity had been his object, he would not have sought it by a measure that he knew must create two Enemies to one friend— but surely when a Gentleman is placed in a responsible situation, he has a right to engage such talents in his counsels and such men as will coopperate with him— If the people judge that a change in the chief Majestracy of the Nation is for its Peace Safety and happiness, they

will no doubt make it. the station is an arduous and a painfull one— and May he who shall be calld to fill it have the confidence of the people and seek only the their best interests— the rash imprudence of the federilist injures their own cause, more than their opponents— I cannot think a Harange against an antagonist the best mode of promoting the interest of his opponent— I had rather See Mr Jefferson President, than any other Man upon that Side the Question, and believe he would be as little disposed to do an injury to his Country— but intrigue is Substituted for Wisdom judgment justice Truth and gratitude—
				I expect the pleasure of seeing You in N York in the course of the week. My kind Regards to your Mother & compliments to your sisters I am your Friend
				
					A A
				
			